                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

 SUSAN DONAHUE,

            Plaintiff,

            v.                                             Case No. 18-2344-CM-TJJ

 PROBASCO & ASSOCIATES, P.A.,

            Defendant.


                                  MEMORANDUM AND ORDER

        This matter is before the court on defendant Probasco & Associates, P.A.’s Motion to Dismiss

or, in the Alternative, For a More Definite Statement (Doc. 5) and its Supplemental Motion to Dismiss

(Doc. 11). Defendant seeks dismissal of plaintiff’s Second Amended Complaint for insufficient service

of process under Rule 12(b)(5) of the Federal Rules of Civil Procedure. For the reasons set forth below,

the court denies defendant’s motions.

   I.      Background

        Plaintiff filed the present case on June 28, 2018 seeking damages against defendant under the

Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq. According to an affidavit

submitted by plaintiff’s process server, defendant was served with the summons on July 19, 2018 at 615

SW Topeka Blvd., Topeka, KS 66603. The process server testified he served the documents on Alicia

Colbert, who “was sitting behind the desk and stated they were waiting for the service documents and

who specifically stated that they were authorized to accept service of process on behalf of [defendant].”

(Doc. 17-1, at 2.) On August 8, 2018, E. Lou Bjorgaard Probasco entered her appearance on behalf of

defendant and was given until August 23, 2018 to answer or otherwise plead. On August 23, 2018,

defendant filed a Motion to Dismiss or, in the Alternative, for a More Definite Statement (Doc. 5) asking




                                                   -1-
the court to dismiss the complaint for insufficient service of process, or to order plaintiff to provide a

more definite statement.

         In response, plaintiff filed an amended complaint. Defendant now moves to dismiss the amended

complaint for insufficient service of process. Defendant did not renew its request for a more definite

statement.

   II.       Analysis

         Service of summons is “the procedure by which a court having venue and jurisdiction of the

subject matter of the suit asserts jurisdiction over the person of the party served.” Omni Capital Intern.,

Ltd. v. Rudolf Wolff & Co., Ltd., 484 U.S. 97, 104 (1987). Proper service is a “necessary procedural

prerequisite to a showing of personal jurisdiction.” Commodities Future Trading Comm’n v. Wall Street

Underground, Inc., 221 F.R.D. 554, 555 (D. Kan. 2004).

         Under Rule 4(h)(1)(B), a corporation, partnership, or association must be served,

         [B]y delivering a copy of the summons and of the complaint to an officer, a managing or
         general agent, or any other agent authorized by appointment or by law to receive service
         of process and—if the agent is one authorized by statute and the statute so requires—by
         also mailing a copy of each to the defendant . . . .

         Rule 4(h)(1) also authorizes service of process under the manner prescribed by Rule 4(e)(1),

which allows for service by any method under the law of the state “where service is made.” Fed. R. Civ.

P. 4(e)(1). Under K.S.A. § 60-304(e), service on a corporation may be made by: “(1) serving an officer,

manager, partner or a resident, managing or general agent; (2) leaving a copy of the summons and

petition or other document at any of its business offices with the person having charge thereof; or (3)

serving any agent authorized by appointment or by law to receive service of process, and if the agent is

one authorized by statute to receive service and the statute so requires, by also mailing a copy to the

defendant.”




                                                   -2-
       A plaintiff has 90 days after filing the complaint to properly serve a defendant. Fed. R. Civ. P.

4(m). If a defendant is not served within 90 days, the court must “dismiss the action without prejudice

against that defendant or order that service be made within a specified time.” Id. The court must extend

the time for service if the plaintiff shows good cause for the failure. Id.; see also Commodities Future

Trading Com’n, 221 F.R.D. at 556 (noting, “[t]he general rule is that ‘when a court finds that service is

insufficient but curable, it generally should quash the service and give the plaintiff an opportunity to re-

serve the defendant.’” (citing Gregory v. United States Bankr. Court for Dist. of Colo., 942 F.2d 1498,

1500 (10th Cir. 1991)).

       Here, plaintiff’s process server served the summons at defendant’s office, 615 SW Topeka Blvd.,

Topeka, KS 66603. According to his affidavit, the process server left the summons with Alicia Colbert,

“who was sitting behind the desk and stated they were waiting for the service documents and who

specifically stated that they were authorized to accept service of process on behalf of [defendant].” (Doc.

17-1, at 2.) Defendant, however, provided an affidavit from Colbert, who claims she has a contract with

defendant to clean the office at 615 SW Topeka Blvd. She admits that she received the summons on

July 19, 2018, but states that she is not an agent authorized to receive service of process on behalf of

defendant.

       Defendant argues that the complaint should be dismissed because service was not made on an

authorized agent as required by Rule 4(h). While Colbert’s affidavit shows that service was in fact not

properly made on defendant because Colbert is not an authorized agent, the court will not ignore the

process server’s declaration that he left the summons with Colbert who, at the time, held herself out to

be an individual authorized to accept service. And shortly after the attempted service, the authorized

agent, E. Lou Bjorgaard Probasco, entered her appearance on behalf of defendant. While this does not

constitute waiver of the Rule 4 requirements, it is evidence that defendant received notice of the




                                                    -3-
summons. See Kitchens v. Bryan Cnty. Nat’l. Bank, 825 F.2d 248, 256 (10th Cir. 1987) (noting, “‘the

federal courts generally take a permissive attitude towards the mechanism employed for service of

process when defendant actually received notice.’”).

        Even though, according to the process server, Colbert claimed she was authorized to accept

service on behalf of defendant, Colbert was in fact not authorized to accept service. The court, however,

will not dismiss the complaint based upon this error. Because plaintiff in good faith believed she had

effectuated proper service, and because defendant has been put on notice of the litigation, the court finds

good cause exists to extend the time for service under Rule 4(m). The court grants plaintiff 90 days from

the date of this order to properly serve defendant. If plaintiff has not effectuated proper service upon

defendant by the end of this 90-day period, she must show cause as to why the court should not dismiss

the suit.

        The court also finds defendant’s Motion to Dismiss or, in the Alternative, For a More Definite

Statement is denied as moot.

        IT IS THEREFORE ORDERED that defendant’s Supplemental Motion to Dismiss (Doc. 11)

is denied and defendant’s Motion to Dismiss or, in the Alternative, For a More Definite Statement (Doc.

5) is denied as moot.

        IT IS FURTHER ORDERED that plaintiff is granted 90 days from the date of this order to

properly serve defendant.


        Dated October 15, 2018, at Kansas City, Kansas.


                                                       s/ Carlos Murguia
                                                       CARLOS MURGUIA
                                                       United States District Judge




                                                   -4-
